983 So. 2d 35 (2008)
Jose O. DUQUE, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D08-831.
District Court of Appeal of Florida, Third District.
April 30, 2008.
Rehearing and Rehearing Denied June 18, 2008.
Jose O. Duque, in proper person.
Bill McCollum, Attorney General, for respondent.
*36 Before RAMIREZ, CORTINAS, and ROTHENBERG, JJ.
Rehearing and Rehearing En Banc Denied June 18, 2008.
PER CURIAM.
Affirmed. Petitioner has filed for Writ of Mandamus, which is the improper vehicle for review of his motion for post-conviction relief pursuant to Rule 3.850. We treat his petition as a notice of appeal and affirm.